In an action to recover damages inter alia for breach of contract, defendants other than Liberty Travel Service, Inc., and “John” Bianco appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County, entered November 19, 1970, as is in favor of plaintiff against them, upon a jury verdict of $15,000. Judgment reversed insofar as appealed from, on the law, and, as between plaintiffs and the appealing defendants, action severed and new trial limited to the issue of damages granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the amount of the verdict to $6,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so amended, is affirmed, without costs. In our opinion, the jury’s verdict was excessive to the extent indicated herein. Rabin, P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.